


110 HR 2030 IH: 1901 Missouri African American

U.S. House of Representatives
2007-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2030
		IN THE HOUSE OF REPRESENTATIVES
		
			April 25, 2007
			Mr. Clay (for
			 himself, Mrs. Christensen,
			 Mr. Cleaver,
			 Ms. Jackson-Lee of Texas,
			 Ms. Kilpatrick,
			 Ms. Lee, Mr. Payne, and Mr.
			 Rangel) introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To establish a commission to investigate the expulsion of
		  African-American residents of the Missouri cities of Aurora, Monett, Newburg,
		  Pierce City, Cassville, and Webb City from their homes that occurred between
		  August 1894 and August 1901, and make recommendations regarding the feasibility
		  and appropriateness of providing reparations to such
		  residents.
	
	
		1.Short titleThis Act may be cited as the
			 1901 Missouri African American
			 Expulsion Commission Act of 2007.
		2.EstablishmentThere is established a commission to be
			 known as the 1901 Missouri African American Expulsion Commission
			 (in this Act referred to as the Commission).
		3.Duties of
			 CommissionThe Commission
			 shall—
			(1)investigate the
			 expulsion of any African-American resident in or around the Missouri cities of
			 Aurora, Monett, Newburg, Pierce City, Cassville, or Webb City from the home or
			 farm of such resident occurring between August 1894 and August 1901,
			 including—
				(A)any cause for the
			 expulsion;
				(B)any burning or
			 vandalism of the home of such resident;
				(C)any tortuous or
			 criminal conduct committed against such resident; and
				(D)any mob activity
			 directed against such resident;
				(2)identify any
			 person—
				(A)who is a relative
			 of a resident described in paragraph (1); or
				(B)whom the
			 Commission determines sustained an identifiable loss, including a loss to the
			 personal relations, real property, or personal property of such person, because
			 of conduct described in paragraph (1), whether or not such conduct has
			 previously been the subject of a legal proceeding;
				(3)research and
			 develop a historical record of the expulsion described in paragraph (1);
			 and
			(4)make
			 recommendations regarding—
				(A)the feasibility of
			 providing reparations to any person identified under paragraph (2); and
				(B)the appropriate
			 method to provide such reparations.
				4.Membership
			(a)Number and
			 appointment
				(1)The Commission
			 shall be composed of seven members as follows:
					(A)Four members
			 appointed by the House of Representatives, in the manner prescribed by the
			 House of Representatives.
					(B)Three members
			 appointed by the Senate, in the manner prescribed by the Senate.
					(2)Of the three
			 members appointed under paragraph (1)(B), one shall be a member of the Missouri
			 Historical Society.
				(b)QualificationsIn
			 making appointments under this section, the appointing authorities shall make a
			 special effort to appoint individuals who are particularly qualified to perform
			 the functions of the Commission, by reason of either practical experience or
			 academic expertise in politics or government.
			(c)Terms and
			 vacanciesEach member shall be appointed for the life of the
			 Commission. A vacancy in the Commission shall be filled in the manner in which
			 the original appointment was made. Any member appointed to fill a vacancy
			 occurring before the expiration of the term for which the member’s predecessor
			 was appointed shall be appointed only for the remainder of that term. A member
			 may serve after the expiration of that member’s term until a successor has
			 taken office.
			(d)Basic
			 Pay
				(1)Rates of
			 PayTo the extent or in the amounts provided in advance in
			 appropriation Acts, except as provided in paragraph (2), each member of the
			 Commission shall be paid the daily equivalent of the annual rate of basic pay
			 payable for level V of the Executive Schedule for each day (including travel
			 time) during which the member is engaged in the actual performance of duties of
			 the Commission.
				(2)Prohibition of
			 Compensation of Federal EmployeesMembers of the Commission who
			 are full-time officers or employees of the United States or Members of Congress
			 may not receive additional pay, allowances, or benefits by reason of their
			 service on the Commission.
				(e)Travel
			 ExpensesEach member shall receive travel expenses, including per
			 diem in lieu of subsistence, in accordance with applicable provisions under
			 subchapter I of chapter 57 of title 5, United States Code.
			(f)QuorumA
			 majority of the members of the Commission shall constitute a quorum for the
			 transaction of business.
			(g)ChairmanThe
			 Chairman of the Commission shall be elected by the members.
			(h)Meetings
				(1)Frequency of
			 MeetingsThe Commission shall meet as often as the Chairman
			 determines is necessary to perform the duties of the Commission.
				(2)Initial
			 MeetingNot later than 90 days after the date of the enactment of
			 this Act, the Commission shall hold the initial meeting of the
			 Commission.
				5.Staff of
			 Commission and Experts and Consultants
			(a)StaffSubject
			 to rules prescribed by the Commission, the Chairman may appoint and fix the pay
			 of personnel as the Chairman considers appropriate.
			(b)Experts and
			 consultantsWith the approval of the Commission, the Chairman may
			 procure temporary and intermittent services in the manner prescribed in section
			 3109(b) of title 5, United States Code, but at rates for individuals not to
			 exceed the daily equivalent of the maximum annual rate of basic pay payable for
			 grade GS–15 of the General Schedule under section 5332 of such title.
			(c)Staff of Federal
			 agenciesUpon the request of the Commission, the head of any
			 Federal department or agency may detail, on a reimbursable basis, any of the
			 personnel of that department or agency to the Commission to assist it in
			 performing its duties under this Act.
			6.Powers of
			 Commission
			(a)HearingsThe
			 Commission may, for the purpose of carrying out this Act, hold hearings, sit
			 and act at times and places, take testimony, and receive evidence as the
			 Commission considers appropriate. The Commission may administer oaths or
			 affirmations to witnesses appearing before it.
			(b)Members and
			 agentsAny member or agent of the Commission may, if authorized
			 by the Commission, take any action that the Commission is authorized to take by
			 this section.
			(c)Obtaining Official
			 DataSubject to sections 552, 552a, and 552b of title 5, United
			 States Code, the Commission may secure directly from any department or agency
			 of the United States information necessary to enable it to carry out this Act.
			 Upon request of the Chairman of the Commission, the head of that department or
			 agency shall furnish the information to the Commission.
			(d)Gifts, Bequests,
			 and DevisesTo the extent or in the amounts provided in advance
			 in appropriation Acts, the Commission may accept, use, and dispose of gifts,
			 bequests, or devises of services or property, both real and personal, for the
			 purposes of aiding or facilitating the work of the Commission. Gifts, bequests,
			 or devises of money and proceeds from sales of other property received as
			 gifts, bequests, or devises shall be deposited in the Treasury and shall be
			 available for disbursement upon order of the Commission.
			(e)MailsThe
			 Commission may use the United States mails in the same manner and under the
			 same conditions as departments and agencies of the United States.
			(f)Administrative
			 support servicesUpon the request of the Commission, the
			 Administrator of General Services shall provide to the Commission, on a
			 reimbursable basis, the administrative support services necessary for the
			 Commission to carry out its responsibilities under this Act.
			7.ReportThe Commission shall submit to Congress a
			 report not later than 18 months after the date of the first meeting of the
			 Commission. The report shall contain a detailed statement of the findings and
			 conclusions of the Commission, together with such recommendations as the
			 Commission considers appropriate.
		8.TerminationThe Commission shall terminate 10 days after
			 submitting its report under section 7.
		9.Authorization of
			 AppropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 Act.
		
